Citation Nr: 0313096	
Decision Date: 06/17/03    Archive Date: 06/24/03	

DOCKET NO.  99-17 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for chronic detachment of the retina of the right 
eye.   

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from May 1952 to July 1952.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2000 at which time it was 
determined, in pertinent part, that new and material evidence 
had been submitted to reopen a claim of service connection 
for detachment of the retina of the right eye.  Development 
was undertaken and by rating decision dated in February 2003, 
service connection for detachment of the retina of the right 
eye was granted, with a disability evaluation of 30 percent 
assigned, effective August 3, 1998.  The veteran and his then 
representative expressed disagreement with the 30 percent 
rating in a February 2003 communication.  

That communication did not contain reference to the question 
of unemployability.  However, in an April 2003 statement the 
veteran "indicated that over the years, there were a lot of 
jobs I could not get because of my vision."  In his informal 
hearing presentation dated in May 2003, the veteran's 
accredited representative focused on the claim for a total 
compensation rating based on unemployability.  He asserted 
that the VA eye examination accorded the veteran in January 
2003 failed to address the question of the veteran's 
disability in light of seeking and/or obtaining employment.  
A review of the record reveals no information regarding the 
veteran's employment status since reports of VA outpatient 
treatment visits in December 1999 and September 2000 referred 
to the veteran working for his sons in an auto body and 
upholstery shop.  There is no evidence of record indicating 
the veteran was not able to be hired at any particular job 
because of the severity of his service-connected eye 
disability.  

In view of the foregoing, the Board believes that additional 
development is in order and the case is REMANDED to the RO 
for the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of  
treatment for all VA and non-VA health 
care providers who have treated him in 
recent years for his eye disability.  
With any necessary authorization from 
him, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, the RO should so inform 
the veteran and his representative, and 
request them to provide a copy of such 
records.  

3.  The examiner who conducted the 
January 2003 ophthalmology examination 
should be requested to review the claims 
folder and to opine as to the impact of 
the veteran's service-connected right eye 
disability on his ability to obtain and 
maintain substantially gainful 
employment.  The examiner should also 
opine as to the extent of impairment 
attributable to the nonservice-connected 
left eye disability.  The complete 
rationale for any opinion expressed 
should be provided.  

4.  The veteran should be asked to 
provide a statement regarding any 
attempts he has made to obtain employment 
in the past several years and the results 
thereof.  If he reports having been 
rejected for employment by any company, 
that company should be contacted and 
asked to provide the reasons why it was 
not able to hire the veteran at that 
particular time.  

5.  Thereafter, the RO must review the 
claims folder and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Public Law No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (August 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Thereafter, the RO should readjudicate the issues of 
entitlement to an initial disability rating in excess of 30 
percent for a right eye disability and entitlement to a total 
compensation rating based on individual unemployability 
because of the severity of service-connected disability.  If 
it is determined that the veteran does not meet the 
percentage requirements under 38 C.F.R. § 4.16 (2002), the RO 
should consider whether the veteran nevertheless meets the 
criteria for a determination of "unemployability" under 
38 C.F.R. § 3.321(b)(2) (2002).  If the benefits sought on 
appeal are not granted to the veteran's satisfaction, the RO 
should issue a supplemental statement of the case which 
contains notice of all relevant actions taken on the claimed 
benefits to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  Then, the case should be returned to 
the Board for further appellate consideration, if in 
otherwise in order.  By this REMAND the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required by the veteran until he is otherwise notified by the 
RO.  The purpose of this REMAND is to obtain additional 
development and to comply with governing adjudicative 
procedures.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



